DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed September 25, 2019. Claims 1-21 are presently pending and are presented for examination.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first switching unit”, “a second switching unit”, in claims 5-7. (The examiner notes that the corresponding structure that performs the above function is found in the specification in at least ¶ 70-71 where the switching units are electromagnet switches, solid- state switches, etc.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-21 are rejected under 35 U.S.C 103 as being unpatentable over Tang et al, US 9,527,394, in view of Evans et al. US 2020/0361324, hereinafter referred to as Tang and Evans, respectively.

Regarding claim 1, Tang discloses a system comprising: a convoy moving at a first speed, the convoy including: 
a first powertrain vehicle; a second powertrain vehicle (See at least fig 8A, Col 9, Lines 42-60, “Current vehicles on the road, whether they are fossil burning vehicles, hybrid vehicles, and purely electric vehicles are examples of this integration. We shall use the word "COUPLED" in this invention to specify a combination of two or more vehicles electrically and mechanically connected to each other.”); 
a first land vehicle disposed between the first powertrain vehicle and the second powertrain vehicle, the first land vehicle including a first transit carrier (See at least, Col 8, Lines 25-36, “FIG. 9 shows a side view of a combination or cluster of vehicles, one small vehicle, one large vehicle, and one trailing vehicle. FIG. 10 is a schematic drawing to illustrate how the small and large vehicles, as illustrated in the previous figure, would join together”), (See at least, Col 32, Lines 45-55, “As shown in FIG. 9, the three vehicles from left to right are a small vehicle 903, a large vehicle 906, and a trailing vehicle 909 which is driverless. Because the two vehicles 903 and 906 are attached at two different locations, fore-and-aft and side-by-side, they are rigidly connected and act as a single vehicle even though their couplers may be flexible in construction”), (The examiner notes that any combination of multiple vehicles couple together is conventional and well known in the art. Further it would be obvious to combine and arrange different vehicles at different position in the arrangement); and 
a second land vehicle coupled to the first land vehicle, the second land vehicle including: a second transit carrier having a first movement system and first stacking couplers (See at least, Col 32, Lines 52-60, “Vehicle 903 has two coupler assemblies located one on each side and under the side doors. One such coupler assembly is shown in FIG. 10 as 1035. Vehicle 903 also has two coupler assemblies which are not shown in FIG. 9 but are shown in FIG. 10 as 1031 and 1029. Depending upon the precise construction of vehicles 903 and 906, movement of passengers between these two vehicles may become possible.”), (See at least, Col 10, Lines 1-7, “As coupled vehicles travel, the vehicle which receives the electrical power may shift from vehicle to vehicle depending upon demand. This power, which may be shared from another vehicle in the combined configuration, can be used to energize the receiver's wheel driving motors and/or re-charge the receiver's power storage”); and 
a controller to, in response to a request for a third transit carrier traveling at a second speed to join the convoy, instruct the third transit carrier to join the convoy at the first speed (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”).
Tang fails to explicitly disclose a transit pod coupled to the second transit carrier, the transit pod having second stacking couplers, the second stacking couplers coupled to the first stacking couplers (See at least fig 7A, “The examiner nots that the transit pod can be interpreted to be the top frame of the vehicle stacked to the bottom frame”).
However, Evans teaches a transit pod coupled to the second transit carrier, the transit pod having second stacking couplers, the second stacking couplers coupled to the first stacking couplers (See at least ¶ 132, “FIG. 16B is a perspective view of a passenger pod seated and latched to the chassis of FIG. 16A. Referring now to FIG. 16A, a pod chassis 1600 is provided by the inventor to enable a passenger or a parcel (freight) pod to be seated thereon and latched thereto, such that the chassis may drive the pod under remote control from and to one or more control stations, or by overriding control by a human operator on the ground or by a passenger sitting in the pod”), (See at least ¶ 135, “Chassis 1600 may include outwardly-presenting tongue latches 1607 to enable several chassis to be linked together linearly. In a further implementation, chassis may also have outwardly-presenting tongue latches (not illustrated) at the center of each side strut so that they may be connected laterally such as four chassis two side-by-side in front and two side-by-side behind.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tang and include a transit pod coupled to the second transit carrier, the transit pod having second stacking couplers, the second stacking couplers coupled to the first stacking couplers as taught by Evans because it would allow the system engaging and transporting a pod that may hold one or more passengers or may be filled with parcels to deliver to a destination or may have a combination of passengers and freight (Evans ¶ 7).

Regarding claim 2, Tang discloses the system of claim 1, wherein at least one of the first powertrain vehicle or the second powertrain vehicle includes a first power source to charge a second power source associated with the first land vehicle or the second land vehicle (See at least Col 10, lines 1-7, “As coupled vehicles travel, the vehicle which receives the electrical power may shift from vehicle to vehicle depending upon demand. This power, which may be shared from another vehicle in the combined configuration, can be used to energize the receiver's wheel driving motors and/or re-charge the receiver's power storage”).

Regarding claim 3, Tang discloses the system of claim 1, wherein the first transit carrier has a first end opposite a second end, a first magnetic coupler at the first end, and a second magnetic coupler at the second end, and the third transit carrier has a third end opposite a fourth end, a third magnetic coupler at the third end, and a fourth magnetic coupler at the fourth end (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”), (See at least fig 7F-12, Col 41, lines 50-63, “if two
vehicles are to be coupled fore and aft, the front vehicle (vehicle #1) will have a rear coupler unit attached to the rear of the vehicle #1, and the rear vehicle (vehicle #2) will have a front coupler unit attached to the front of the vehicle #2; if a third vehicle (vehicle #3) is to be coupled to the two~ vehicles described above and specifically to vehicle #2, vehicle #2 will now have a rear coupler unit attached to the rear of vehicle #2 and vehicle #3 will have a front coupler unit attached to the front of vehicle #3”) and the controller is to: determine a position of the convoy for the third transit carrier to join; and in response to determining the position to be between the first transit carrier and the second transit carrier, instruct the third transit carrier to join the convoy between the second end of the first transit carrier and the third end of the second transit carrier (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”).

Regarding claim 4, Tang discloses the system of claim 1, wherein the first transit carrier has a first end opposite a second end, a first magnetic coupler at the first end, and a second magnetic coupler at the second end, and the second transit carrier has a third end opposite a fourth end, a third magnetic coupler at the third end, and a fourth magnetic coupler at the fourth end, and the third transit carrier has a fifth end opposite a sixth end, a fifth magnetic coupler at the fifth end, and a sixth magnetic coupler at the sixth end (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”), (See at least fig 7F-12, Col 41, lines 50-63, “if two vehicles are to be coupled fore and aft, the front vehicle (vehicle #1) will have a rear coupler unit attached to the rear of the vehicle #1, and the rear vehicle (vehicle #2) will have a front coupler unit attached to the front of the vehicle #2; if a third vehicle (vehicle #3) is to be coupled to the two~ vehicles described above and specifically to vehicle #2, vehicle #2 will now have a rear coupler unit attached to the rear of vehicle #2 and vehicle #3 will have a front coupler unit attached to the front of vehicle #3”), (The examiner notes that any combination of multiple vehicles couple together is conventional and well known in the art. Further it would be obvious to combine and arrange different vehicles at different position in the arrangement), and the controller is to: determine a position of the convoy; when the position is between the first transit carrier and the second transit carrier: command the second transit carrier to separate from the first transit carrier by changing from the first speed to a third speed; direct the third transit carrier to couple to the first transit carrier by coupling the second magnetic coupler to the fifth magnetic coupler; and when the first transit carrier is coupled to the second transit carrier, direct the second transit carrier to couple to the third transit carrier by coupling the third magnetic coupler to the sixth magnetic coupler (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”).

Regarding claim 5, Tang discloses the system of claim 4, wherein the first transit carrier includes a first switching unit and a first transit controller and the second transit carrier includes a second switching unit and a second transit controller (See at least, Col 6, Lines 55-63, “According to further aspects of the present invention, system-wide planning and managements of all the components of the present invention on the road through cloud control management provides for the potential for cities to best utilize existing infrastructure to plan traffic flow (e.g. coordinating traffic patterns at intersections to minimize
breaks in the traffic flow, and the frequent need to slow down and/or stop at the intersections)”), and the controller is to command the second transit carrier to separate from the first transit carrier by: directing the first transit controller to invoke the first switching unit to turn off the second magnetic coupler; directing the second transit controller to invoke the second switching unit to turn off the third magnetic coupler (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”); instructing the first powertrain vehicle and the first land vehicle to move from the first speed to a third speed faster than the first speed to separate from the second land vehicle (See at least, Col 31, Lines 1-66, “commanding the speeds of both vehicles to have a small speed differential of approximately 0.02 m per second so that the couplers of the two vehicles start to move sideways or vertically using the active suspension as the case may be relative to each other in the direction of matching so that the tip of pin will fall in the range of the
receptacle during this relative movements. As soon as this occurs, the match is accomplished, and the speed differential, the movements of the harnesses, and active suspension are nulled so that pin would go into the receptacles. Therefore, the precision of keeping the vehicles' speed precisely matched at any speed is not critical, because the couplers can be matched while the speeds of the two vehicles are different”); and instructing the second powertrain vehicle and the second land vehicle to move from the first speed to a fourth speed slower than the first speed to separate from the first land vehicle (See at least, Col 29, Lines 63-67, “When the distance of separation of the two coupler units is approximately one meter, vehicle A will initiate a rate of deceleration of approximately 0.1 G ( approximately 1 meter per sec per sec). Vehicle F is still maintaining its constant speed. The electronic control assemblies calculate the horizontal and vertical adjustments of the harness to make proper alignment at the time of impact, the local electronic control unit makes the necessary adjustments, and then the
motion of the harnesses is stopped by clamping the sides of the harnesses. The speed of vehicle A is carefully regulated so that at the point of contact of the two coupler assemblies, there is a small but positive relative speed difference”).

Regarding claim 6, Tang discloses the system of claim 4.
Tang fails to explicitly disclose wherein the convoy is at a first location, and the third transit carrier is to travel to a second location, and the controller is to: when the convoy travels to a third location proximate the second location: command the third transit carrier to separate from the first transit carrier; instruct the third transit carrier to separate from the second transit carrier; and after the separations, direct the third transit carrier to move to the second location.
However, Evans teaches wherein the convoy is at a first location, and the third transit carrier is to travel to a second location, and the controller is to: when the convoy travels to a third location proximate the second location: command the third transit carrier to separate from the first transit carrier; instruct the third transit carrier to separate from the second transit carrier; and after the separations, direct the third transit carrier to move to the second location (See at least ¶ 11, “The pods may be stored and picked up or dropped off at locations known as exchanges stations, but otherwise do not move unless being carried by a drone or in some other mode of transport. Therefore, what is clearly needed is an exchange station transferring pods from one mode of transport to another,”), (See at least ¶ 246, “One with skill in the art of autonomous transport methodology will appreciate that rail transport of passenger and parcel pods may be integrated with drone transport and ground transport systems where the pod is interchangeable among all of the transport modes”), (See at least ¶ 139, “Chassis 1600 enables passengers, referenced herein as a passenger 1615, to proceed from an exchange station on to a workplace or other destination making the transport system complete and relieving drones of a requirement to fly the pods to final destinations or picking them up from original starting locations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tang and include the convoy is at a first location, and the third transit carrier is to travel to a second location, and the controller is to: when the convoy travels to a third location proximate the second location: command the third transit carrier to separate from the first transit carrier; instruct the third transit carrier to separate from the second transit carrier; and after the separations, direct the third transit carrier to move to the second location as taught by Evans because it would allow the system engaging and transporting a pod that may hold one or more passengers or may be filled with parcels to deliver to a destination or may have a combination of passengers and freight (Evans ¶ 7).

Regarding claim 7, Tang discloses the system of claim 6, wherein the first transit carrier includes a first switching unit and a first transit controller, the second transit carrier includes a second switching unit and a second transit controller, the third transit carrier includes a third switching unit and a third transit controller (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”), and the controller is to: direct the first transit controller to invoke the first switching unit to turn off the second magnetic coupler; direct the second transit controller to invoke the second switching unit to turn off the third magnetic coupler; direct the third transit controller to invoke the third switching unit to turn off the fifth magnetic coupler and the sixth magnetic coupler (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”), (See at least fig 7F-12, Col 41, lines 50-63, “if two vehicles are to be coupled fore and aft, the front vehicle (vehicle #1) will have a rear coupler unit attached to the rear of the vehicle #1, and the rear vehicle (vehicle #2) will have a front coupler unit attached to the front of the vehicle #2; if a third vehicle (vehicle #3) is to be coupled to the two~ vehicles described above and specifically to vehicle #2, vehicle #2 will now have a rear coupler unit attached to the rear of vehicle #2 and vehicle #3 will have a front coupler unit attached to the front of vehicle #3”); instruct the first powertrain vehicle and the first land vehicle to move from the first speed to a third speed faster than the first speed to separate from the third transit carrier; and instruct the second powertrain vehicle and the second land vehicle to move from the first speed to a fourth speed slower than the first speed to separate from the third transit carrier (See at least, Col 29, Lines 63-67, “When the distance of separation of the two coupler units is approximately one meter, vehicle A will initiate a rate of deceleration of approximately 0.1 G ( approximately 1 meter per sec per sec). Vehicle F is still maintaining its constant speed. The electronic control assemblies calculate the horizontal and vertical adjustments of the harness to make proper alignment at the time of impact, the local electronic control unit makes the necessary adjustments, and then the motion of the harnesses is stopped by clamping the sides of the harnesses. The speed of vehicle A is carefully regulated so that at the point of contact of the two coupler assemblies, there is a small but positive relative speed difference”).

Regarding claim 8, Tang discloses a non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least: 
control a convoy to move at a first speed, the convoy including: a first powertrain vehicle; a second powertrain vehicle (See at least fig 8A, Col 9, Lines 42-60, “Current vehicles on the road, whether they are fossil burning vehicles, hybrid vehicles, and purely electric vehicles are examples of this integration. We shall use the word "COUPLED" in this invention to specify a combination of two or more vehicles electrically and mechanically connected to each other.”); 
a first land vehicle disposed between the first powertrain vehicle and the second powertrain vehicle, the first land vehicle including a first transit carrier (See at least, Col 8, Lines 25-36, “FIG. 9 shows a side view of a combination or cluster of vehicles, one small vehicle, one large vehicle, and one trailing vehicle. FIG. 10 is a schematic drawing to illustrate how the small and large vehicles, as illustrated in the previous figure, would join together”), (See at least, Col 32, Lines 45-55, “As shown in FIG. 9, the three vehicles from left to right are a small vehicle 903, a large vehicle 906, and a trailing vehicle 909 which is driverless. Because the two vehicles 903 and 906 are attached at two different locations, fore-and-aft and side-by-side, they are rigidly connected and act as a single vehicle even though their couplers may be flexible in construction”), (The examiner notes that any combination of multiple vehicles couple together is conventional and well known in the art. Further it would be obvious to combine and arrange different vehicles at different position in the arrangement); and 
a second land vehicle coupled to the first land vehicle, the second land vehicle including: a second transit carrier having a first movement system and first stacking couplers (See at least, Col 32, Lines 52-60, “Vehicle 903 has two coupler assemblies located one on each side and under the side doors. One such coupler assembly is shown in FIG. 10 as 1035. Vehicle 903 also has two coupler assemblies which are not shown in FIG. 9 but are shown in FIG. 10 as 1031 and 1029. Depending upon the precise construction of vehicles 903 and 906, movement of passengers between these two vehicles may become possible.”), (See at least, Col 10, Lines 1-7, “As coupled vehicles travel, the vehicle which receives the electrical power may shift from vehicle to vehicle depending upon demand. This power, which may be shared from another vehicle in the combined configuration, can be used to energize the receiver's wheel driving motors and/or re-charge the receiver's power storage”); and 
in response to a request for a third transit carrier traveling at a second speed to join the convoy, instruct the third transit carrier to join the convoy at the first speed (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”).
Tang fails to explicitly disclose a transit pod coupled to the second transit carrier, the transit pod having second stacking couplers, the second stacking couplers coupled to the first stacking couplers (See at least fig 7A, “The examiner nots that the transit pod can be interpreted to be the top frame of the vehicle stacked to the bottom frame”).
However, Evans a transit pod coupled to the second transit carrier, the transit pod having second stacking couplers, the second stacking couplers coupled to the first stacking couplers (See at least ¶ 132, “FIG. 16B is a perspective view of a passenger pod seated and latched to the chassis of FIG. 16A. Referring now to FIG. 16A, a pod chassis 1600 is provided by the inventor to enable a passenger or a parcel (freight) pod to be seated thereon and latched thereto, such that the chassis may drive the pod under remote control from and to one or more control stations, or by overriding control by a human operator on the ground or by a passenger sitting in the pod”), (See at least ¶ 135, “Chassis 1600 may include outwardly-presenting tongue latches 1607 to enable several chassis to be linked together linearly. In a further implementation, chassis may also have outwardly-presenting tongue latches (not illustrated) at the center of each side strut so that they may be connected laterally such as four chassis two side-by-side in front and two side-by-side behind.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tang and include a transit pod coupled to the second transit carrier, the transit pod having second stacking couplers, the second stacking couplers coupled to the first stacking couplers as taught by Evans because it would allow the system engaging and transporting a pod that may hold one or more passengers or may be filled with parcels to deliver to a destination or may have a combination of passengers and freight (Evans ¶ 7).

Regarding claim 9, Tang discloses the non-transitory computer readable storage medium of claim 8, wherein the first powertrain vehicle or the second powertrain vehicle includes a first power source, and the instructions, when executed, cause the at least one processor to invoke the first power source to charge a second power source associated with the first land vehicle or the second land vehicle (See at least Col 10, lines 1-7, “As coupled vehicles travel, the vehicle which receives the electrical power may shift from vehicle to vehicle depending upon demand. This power, which may be shared from another vehicle in the combined configuration, can be used to energize the receiver's wheel driving motors and/or re-charge the receiver's power storage”).

Regarding claim 10, Tang discloses the non-transitory computer readable storage medium of claim 8, wherein the first transit carrier has a first end opposite a second end, a first magnetic coupler at the first end, and a second magnetic coupler at the second end, and the third transit carrier has a third end opposite a fourth end, a third magnetic coupler at the third end, and a fourth magnetic coupler at the fourth end (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”), (See at least fig 7F-12, Col 41, lines 50-63, “if two vehicles are to be coupled fore and aft, the front vehicle (vehicle #1) will have a rear coupler unit attached to the rear of the vehicle #1, and the rear vehicle (vehicle #2) will have a front coupler unit attached to the front of the vehicle #2; if a third vehicle (vehicle #3) is to be coupled to the two~ vehicles described above and specifically to vehicle #2, vehicle #2 will now have a rear coupler unit attached to the rear of vehicle #2 and vehicle #3 will have a front coupler unit attached to the front of vehicle #3”) and the controller is to: determine a position of the convoy for the third transit carrier to join; and in response to determining the position to be between the first transit carrier and the second transit carrier, instruct the third transit carrier to join the convoy between the second end of the first transit carrier and the third end of the second transit carrier (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”).

Regarding claim 11, Tang discloses the non-transitory computer readable storage medium of claim 8, wherein the first transit carrier has a first end opposite a second end, a first magnetic coupler at the first end, and a second magnetic coupler at the second end, and the second transit carrier has a third end opposite a fourth end, a third magnetic coupler at the third end, and a fourth magnetic coupler at the fourth end, and the third transit carrier has a fifth end opposite a sixth end, a fifth magnetic coupler at the fifth end, and a sixth magnetic coupler at the sixth end, and the instructions (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”), (See at least fig 7F-12, Col 41, lines 50-63, “if two vehicles are to be coupled fore and aft, the front vehicle (vehicle #1) will have a rear coupler unit attached to the rear of the vehicle #1, and the rear vehicle (vehicle #2) will have a front coupler unit attached to the front of the vehicle #2; if a third vehicle (vehicle #3) is to be coupled to the two~ vehicles described above and specifically to vehicle #2, vehicle #2 will now have a rear coupler unit attached to the rear of vehicle #2 and vehicle #3 will have a front coupler unit attached to the front of vehicle #3”), (The examiner notes that any combination of multiple vehicles couple together is conventional and well known in the art. Further it would be obvious to combine and arrange different vehicles at different position in the arrangement), when executed, cause the at least one processor to: determine a position of the convoy; when the position is between the first transit carrier and the second transit carrier: command the second transit carrier to separate from the first transit carrier by changing from the first speed to a third speed; direct the third transit carrier to couple to the first transit carrier by coupling the second magnetic coupler to the fifth magnetic coupler; and when the first transit carrier is coupled to the second transit carrier, direct the second transit carrier to couple to the third transit carrier by coupling the third magnetic coupler to the sixth magnetic coupler (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”).

Regarding claim 12, Tang discloses the non-transitory computer readable storage medium of claim 11, wherein the first transit carrier includes a first switching unit and a first transit controller and the second transit carrier includes a second switching unit and a second transit controller, and the instructions (See at least, Col 6, Lines 55-63, “According to further aspects of the present invention, system-wide planning and managements of all the components of the present invention on the road through cloud control management provides for the potential for cities to best utilize existing infrastructure to plan traffic flow (e.g. coordinating traffic patterns at intersections to minimize breaks in the traffic flow, and the frequent need to slow down and/or stop at the intersections)”), when executed, cause the at least one processor to command the second transit carrier to separate from the first transit carrier by: directing the first transit controller to invoke the first switching unit to turn off the second magnetic coupler; directing the second transit controller to invoke the second switching unit to turn off the third magnetic coupler (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”); instructing the first powertrain vehicle and the first land vehicle to move from the first speed to a third speed faster than the first speed to separate from the second land vehicle (See at least, Col 31, Lines 1-66, “commanding the speeds of both vehicles to have a small speed differential of approximately 0.02 m per second so that the couplers of the two vehicles start to move sideways or vertically using the active suspension as the case may be relative to each other in the direction of matching so that the tip of pin will fall in the range of the receptacle during this relative movements. As soon as this occurs, the match is accomplished, and the speed differential, the movements of the harnesses, and active suspension are nulled so that pin would go into the receptacles. Therefore, the precision of keeping the vehicles' speed precisely matched at any speed is not critical, because the couplers can be matched while the speeds of the two vehicles are different”); and instructing the second powertrain vehicle and the second land vehicle to move from the first speed to a fourth speed slower than the first speed to separate from the first land vehicle (See at least, Col 29, Lines 63-67, “When the distance of separation of the two coupler units is approximately one meter, vehicle A will initiate a rate of deceleration of approximately 0.1 G ( approximately 1 meter per sec per sec). Vehicle F is still maintaining its constant speed. The electronic control assemblies calculate the horizontal and vertical adjustments of the harness to make proper alignment at the time of impact, the local electronic control unit makes the necessary adjustments, and then the motion of the harnesses is stopped by clamping the sides of the harnesses. The speed of vehicle A is carefully regulated so that at the point of contact of the two coupler assemblies, there is a small but positive relative speed difference”).

Regarding claim 13, Tang discloses the non-transitory computer readable storage medium of claim 11.
Tang fails to explicitly disclose wherein the convoy is at a first location, and the third transit carrier is to travel to a second location, and the controller is to: when the convoy travels to a third location proximate the second location: command the third transit carrier to separate from the first transit carrier; instruct the third transit carrier to separate from the second transit carrier; and after the separations, direct the third transit carrier to move to the second location.
However, Evans teaches wherein the convoy is at a first location, and the third transit carrier is to travel to a second location, and the controller is to: when the convoy travels to a third location proximate the second location: command the third transit carrier to separate from the first transit carrier; instruct the third transit carrier to separate from the second transit carrier; and after the separations, direct the third transit carrier to move to the second location (See at least ¶ 11, “The pods may be stored and picked up or dropped off at locations known as exchanges stations, but otherwise do not move unless being carried by a drone or in some other mode of transport. Therefore, what is clearly needed is an exchange station transferring pods from one mode of transport to another,”), (See at least ¶ 246, “One with skill in the art of autonomous transport methodology will appreciate that rail transport of passenger and parcel pods may be integrated with drone transport and ground transport systems where the pod is interchangeable among all of the transport modes”), (See at least ¶ 139, “Chassis 1600 enables passengers, referenced herein as a passenger 1615, to proceed from an exchange station on to a workplace or other destination making the transport system complete and relieving drones of a requirement to fly the pods to final destinations or picking them up from original starting locations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tang and include the convoy is at a first location, and the third transit carrier is to travel to a second location, and the controller is to: when the convoy travels to a third location proximate the second location: command the third transit carrier to separate from the first transit carrier; instruct the third transit carrier to separate from the second transit carrier; and after the separations, direct the third transit carrier to move to the second location as taught by Evans because it would allow the system engaging and transporting a pod that may hold one or more passengers or may be filled with parcels to deliver to a destination or may have a combination of passengers and freight (Evans ¶ 7).

Regarding claim 14, Tang discloses the non-transitory computer readable storage medium of claim 13, wherein the first transit carrier includes a first switching unit and a first transit controller, the second transit carrier includes a second switching unit and a second transit controller, the third transit carrier includes a third switching unit and a third transit controller, and the instructions (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”), when executed, cause the at least one processor to: direct the first transit controller to invoke the first switching unit to turn off the second magnetic coupler; direct the second transit controller to invoke the second switching unit to turn off the third magnetic coupler; direct the third transit controller to invoke the third switching unit to turn off the fifth magnetic coupler and the sixth magnetic coupler (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”), (See at least fig 7F-12, Col 41, lines 50-63, “if two vehicles are to be coupled fore and aft, the front vehicle (vehicle #1) will have a rear coupler unit attached to the rear of the vehicle #1, and the rear vehicle (vehicle #2) will have a front coupler unit attached to the front of the vehicle #2; if a third vehicle (vehicle #3) is to be coupled to the two~ vehicles described above and specifically to vehicle #2, vehicle #2 will now have a rear coupler unit attached to the rear of vehicle #2 and vehicle #3 will have a front coupler unit attached to the front of vehicle #3”); instruct the first powertrain vehicle and the first land vehicle to move from the first speed to a third speed faster than the first speed to separate from the third transit carrier; and instruct the second powertrain vehicle and the second land vehicle to move from the first speed to a fourth speed slower than the first speed to separate from the third transit carrier (See at least, Col 29, Lines 63-67, “When the distance of separation of the two coupler units is approximately one meter, vehicle A will initiate a rate of deceleration of approximately 0.1 G ( approximately 1 meter per sec per sec). Vehicle F is still maintaining its constant speed. The electronic control assemblies calculate the horizontal and vertical adjustments of the harness to make proper alignment at the time of impact, the local electronic control unit makes the necessary adjustments, and then the motion of the harnesses is stopped by clamping the sides of the harnesses. The speed of vehicle A is carefully regulated so that at the point of contact of the two coupler assemblies, there is a small but positive relative speed difference”).

Regarding claim 15, Tang discloses a method comprising: 
controlling a convoy to move at a first speed, the convoy including: a first powertrain vehicle; a second powertrain vehicle (See at least fig 8A, Col 9, Lines 42-60, “Current vehicles on the road, whether they are fossil burning vehicles, hybrid vehicles, and purely electric vehicles are examples of this integration. We shall use the word "COUPLED" in this invention to specify a combination of two or more vehicles electrically and mechanically connected to each other.”); 
a first land vehicle disposed between the first powertrain vehicle and the second powertrain vehicle, the first land vehicle including a first transit carrier (See at least, Col 8, Lines 25-36, “FIG. 9 shows a side view of a combination or cluster of vehicles, one small vehicle, one large vehicle, and one trailing vehicle. FIG. 10 is a schematic drawing to illustrate how the small and large vehicles, as illustrated in the previous figure, would join together”), (See at least, Col 32, Lines 45-55, “As shown in FIG. 9, the three vehicles from left to right are a small vehicle 903, a large vehicle 906, and a trailing vehicle 909 which is driverless. Because the two vehicles 903 and 906 are attached at two different locations, fore-and-aft and side-by-side, they are rigidly connected and act as a single vehicle even though their couplers may be flexible in construction”), (The examiner notes that any combination of multiple vehicles couple together is conventional and well known in the art. Further it would be obvious to combine and arrange different vehicles at different position in the arrangement); and 
a second land vehicle coupled to the first land vehicle, the second land vehicle including: a second transit carrier having a first movement system and first stacking couplers (See at least, Col 32, Lines 52-60, “Vehicle 903 has two coupler assemblies located one on each side and under the side doors. One such coupler assembly is shown in FIG. 10 as 1035. Vehicle 903 also has two coupler assemblies which are not shown in FIG. 9 but are shown in FIG. 10 as 1031 and 1029. Depending upon the precise construction of vehicles 903 and 906, movement of passengers between these two vehicles may become possible.”), (See at least, Col 10, Lines 1-7, “As coupled vehicles travel, the vehicle which receives the electrical power may shift from vehicle to vehicle depending upon demand. This power, which may be shared from another vehicle in the combined configuration, can be used to energize the receiver's wheel driving motors and/or re-charge the receiver's power storage”); and 
in response to a request for a third transit carrier traveling at a second speed to join the convoy, instruct the third transit carrier to join the convoy at the first speed (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”).
Tang fails to explicitly disclose a transit pod coupled to the second transit carrier, the transit pod having second stacking couplers, the second stacking couplers coupled to the first stacking couplers (See at least fig 7A, “The examiner nots that the transit pod can be interpreted to be the top frame of the vehicle stacked to the bottom frame”).
However, Evans a transit pod coupled to the second transit carrier, the transit pod having second stacking couplers, the second stacking couplers coupled to the first stacking couplers (See at least ¶ 132, “FIG. 16B is a perspective view of a passenger pod seated and latched to the chassis of FIG. 16A. Referring now to FIG. 16A, a pod chassis 1600 is provided by the inventor to enable a passenger or a parcel (freight) pod to be seated thereon and latched thereto, such that the chassis may drive the pod under remote control from and to one or more control stations, or by overriding control by a human operator on the ground or by a passenger sitting in the pod”), (See at least ¶ 135, “Chassis 1600 may include outwardly-presenting tongue latches 1607 to enable several chassis to be linked together linearly. In a further implementation, chassis may also have outwardly-presenting tongue latches (not illustrated) at the center of each side strut so that they may be connected laterally such as four chassis two side-by-side in front and two side-by-side behind.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tang and include a transit pod coupled to the second transit carrier, the transit pod having second stacking couplers, the second stacking couplers coupled to the first stacking couplers as taught by Evans because it would allow the method engaging and transporting a pod that may hold one or more passengers or may be filled with parcels to deliver to a destination or may have a combination of passengers and freight (Evans ¶ 7).

Regarding claim 16, Tang discloses the method of claim 15, wherein the first powertrain vehicle or the second powertrain vehicle includes a first power source, and further including invoking the first power source to charge a second power source associated with the first land vehicle or the second land vehicle  (See at least Col 10, lines 1-7, “As coupled vehicles travel, the vehicle which receives the electrical power may shift from vehicle to vehicle depending upon demand. This power, which may be shared from another vehicle in the combined configuration, can be used to energize the receiver's wheel driving motors and/or re-charge the receiver's power storage”).

Regarding claim 17, Tang discloses the method of claim 15, wherein the first transit carrier has a first end opposite a second end, a first magnetic coupler at the first end, and a second magnetic coupler at the second end, and the third transit carrier has a third end opposite a fourth end, a third magnetic coupler at the third end, and a fourth magnetic coupler at the fourth end (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”), (See at least fig 7F-12, Col 41, lines 50-63, “if two vehicles are to be coupled fore and aft, the front vehicle (vehicle #1) will have a rear coupler unit attached to the rear of the vehicle #1, and the rear vehicle (vehicle #2) will have a front coupler unit attached to the front of the vehicle #2; if a third vehicle (vehicle #3) is to be coupled to the two~ vehicles described above and specifically to vehicle #2, vehicle #2 will now have a rear coupler unit attached to the rear of vehicle #2 and vehicle #3 will have a front coupler unit attached to the front of vehicle #3”) and the controller is to: determine a position of the convoy for the third transit carrier to join; and in response to determining the position to be between the first transit carrier and the second transit carrier, instruct the third transit carrier to join the convoy between the second end of the first transit carrier and the third end of the second transit carrier (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”).

Regarding claim 18, Tang discloses the method of claim 15, wherein the first transit carrier has a first end opposite a second end, a first magnetic coupler at the first end, and a second magnetic coupler at the second end, and the second transit carrier has a third end opposite a fourth end, a third magnetic coupler at the third end, and a fourth magnetic coupler at the fourth end, and the third transit carrier has a fifth end opposite a sixth end, a fifth magnetic coupler at the fifth end, and a sixth magnetic coupler at the sixth end, and the instructions (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”), (See at least fig 7F-12, Col 41, lines 50-63, “if two vehicles are to be coupled fore and aft, the front vehicle (vehicle #1) will have a rear coupler unit attached to the rear of the vehicle #1, and the rear vehicle (vehicle #2) will have a front coupler unit attached to the front of the vehicle #2; if a third vehicle (vehicle #3) is to be coupled to the two~ vehicles described above and specifically to vehicle #2, vehicle #2 will now have a rear coupler unit attached to the rear of vehicle #2 and vehicle #3 will have a front coupler unit attached to the front of vehicle #3”), (The examiner notes that any combination of multiple vehicles couple together is conventional and well known in the art. Further it would be obvious to combine and arrange different vehicles at different position in the arrangement), when executed, cause the at least one processor to: determine a position of the convoy; when the position is between the first transit carrier and the second transit carrier: command the second transit carrier to separate from the first transit carrier by changing from the first speed to a third speed; direct the third transit carrier to couple to the first transit carrier by coupling the second magnetic coupler to the fifth magnetic coupler; and when the first transit carrier is coupled to the second transit carrier, direct the second transit carrier to couple to the third transit carrier by coupling the third magnetic coupler to the sixth magnetic coupler (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”).

Regarding claim 19, Tang discloses the method of claim 18, wherein the first transit carrier includes a first switching unit and a first transit controller and the second transit carrier includes a second switching unit and a second transit controller, and the instructions (See at least, Col 6, Lines 55-63, “According to further aspects of the present invention, system-wide planning and managements of all the components of the present invention on the road through cloud control management provides for the potential for cities to best utilize existing infrastructure to plan traffic flow (e.g. coordinating traffic patterns at intersections to minimize breaks in the traffic flow, and the frequent need to slow down and/or stop at the intersections)”), when executed, cause the at least one processor to command the second transit carrier to separate from the first transit carrier by: directing the first transit controller to invoke the first switching unit to turn off the second magnetic coupler; directing the second transit controller to invoke the second switching unit to turn off the third magnetic coupler (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”); instructing the first powertrain vehicle and the first land vehicle to move from the first speed to a third speed faster than the first speed to separate from the second land vehicle (See at least, Col 31, Lines 1-66, “commanding the speeds of both vehicles to have a small speed differential of approximately 0.02 m per second so that the couplers of the two vehicles start to move sideways or vertically using the active suspension as the case may be relative to each other in the direction of matching so that the tip of pin will fall in the range of the receptacle during this relative movements. As soon as this occurs, the match is accomplished, and the speed differential, the movements of the harnesses, and active suspension are nulled so that pin would go into the receptacles. Therefore, the precision of keeping the vehicles' speed precisely matched at any speed is not critical, because the couplers can be matched while the speeds of the two vehicles are different”); and instructing the second powertrain vehicle and the second land vehicle to move from the first speed to a fourth speed slower than the first speed to separate from the first land vehicle (See at least, Col 29, Lines 63-67, “When the distance of separation of the two coupler units is approximately one meter, vehicle A will initiate a rate of deceleration of approximately 0.1 G ( approximately 1 meter per sec per sec). Vehicle F is still maintaining its constant speed. The electronic control assemblies calculate the horizontal and vertical adjustments of the harness to make proper alignment at the time of impact, the local electronic control unit makes the necessary adjustments, and then the motion of the harnesses is stopped by clamping the sides of the harnesses. The speed of vehicle A is carefully regulated so that at the point of contact of the two coupler assemblies, there is a small but positive relative speed difference”).

Regarding claim 20, Tang discloses the method of claim 18.
Tang fails to explicitly disclose wherein the convoy is at a first location, and the third transit carrier is to travel to a second location, and further including: in response to the convoy traveling to a third location proximate the second location: commanding the third transit carrier to separate from the first transit carrier; instructing the third transit carrier to separate from the second transit carrier; and after the separations, directing the third transit carrier to move to the second location.
However, Evans teaches wherein the convoy is at a first location, and the third transit carrier is to travel to a second location, and further including: in response to the convoy traveling to a third location proximate the second location: commanding the third transit carrier to separate from the first transit carrier; instructing the third transit carrier to separate from the second transit carrier; and after the separations, directing the third transit carrier to move to the second location (See at least ¶ 11, “The pods may be stored and picked up or dropped off at locations known as exchanges stations, but otherwise do not move unless being carried by a drone or in some other mode of transport. Therefore, what is clearly needed is an exchange station transferring pods from one mode of transport to another,”), (See at least ¶ 246, “One with skill in the art of autonomous transport methodology will appreciate that rail transport of passenger and parcel pods may be integrated with drone transport and ground transport systems where the pod is interchangeable among all of the transport modes”), (See at least ¶ 139, “Chassis 1600 enables passengers, referenced herein as a passenger 1615, to proceed from an exchange station on to a workplace or other destination making the transport system complete and relieving drones of a requirement to fly the pods to final destinations or picking them up from original starting locations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tang and include wherein the convoy is at a first location, and the third transit carrier is to travel to a second location, and further including: in response to the convoy traveling to a third location proximate the second location: commanding the third transit carrier to separate from the first transit carrier; instructing the third transit carrier to separate from the second transit carrier; and after the separations, directing the third transit carrier to move to the second location as taught by Evans because it would allow the method engaging and transporting a pod that may hold one or more passengers or may be filled with parcels to deliver to a destination or may have a combination of passengers and freight (Evans ¶ 7).

Regarding claim 21, Tang discloses the method of claim 20, wherein the first transit carrier includes a first switching unit and a first transit controller, the second transit carrier includes a second switching unit and a second transit controller, the third transit carrier includes a third switching unit and a third transit controller (See at least, Col 37, Lines 1-15, “the onboard computer/controller lead vehicle of a combined vehicles and/or combined vehicles clusters in possible communication with the cloud management system can calculate virtual track, which all vehicles in the cluster must follow. This virtual track provides information communicated from a lead vehicle to a following vehicle indicating subsequent positions based on time, speed, and orientation.”), (See at least, Col 27, Lines 63-67, “The path of the two vehicles to achieve coupling is negotiated and calculated by the main electronic control units of both vehicles so that vehicle A will be trailing vehicle F.”), and the controller is to: direct the first transit controller to invoke the first switching unit to turn off the second magnetic coupler; direct the second transit controller to invoke the second switching unit to turn off the third magnetic coupler; direct the third transit controller to invoke the third switching unit to turn off the fifth magnetic coupler and the sixth magnetic coupler (See at least fig 7F-12, Col 14, lines 30-34, “These electromagnets provide the attraction forces during coupling and repulsive force during decoupling and can be de-energized when additional and optional mechanical port(s) are engaged”), (See at least fig 7F-12, Col 41, lines 50-63, “if two vehicles are to be coupled fore and aft, the front vehicle (vehicle #1) will have a rear coupler unit attached to the rear of the vehicle #1, and the rear vehicle (vehicle #2) will have a front coupler unit attached to the front of the vehicle #2; if a third vehicle (vehicle #3) is to be coupled to the two~ vehicles described above and specifically to vehicle #2, vehicle #2 will now have a rear coupler unit attached to the rear of vehicle #2 and vehicle #3 will have a front coupler unit attached to the front of vehicle #3”); instruct the first powertrain vehicle and the first land vehicle to move from the first speed to a third speed faster than the first speed to separate from the third transit carrier; and instruct the second powertrain vehicle and the second land vehicle to move from the first speed to a fourth speed slower than the first speed to separate from the third transit carrier (See at least, Col 29, Lines 63-67, “When the distance of separation of the two coupler units is approximately one meter, vehicle A will initiate a rate of deceleration of approximately 0.1 G ( approximately 1 meter per sec per sec). Vehicle F is still maintaining its constant speed. The electronic control assemblies calculate the horizontal and vertical adjustments of the harness to make proper alignment at the time of impact, the local electronic control unit makes the necessary adjustments, and then the motion of the harnesses is stopped by clamping the sides of the harnesses. The speed of vehicle A is carefully regulated so that at the point of contact of the two coupler assemblies, there is a small but positive relative speed difference”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665